Exhibit 10.2

 

NATURE’S SUNSHINE PRODUCTS, INC.

SUPPLEMENTAL ELECTIVE DEFERRAL PLAN

(restated January 1, 2008)

 

This is the Supplemental Elective Deferral Plan of Nature’s Sunshine
Products, Inc. as restated effective January 1. 2008.  It is effective as of
January 1, 2008 except as otherwise provided in this Plan.

 

This Plan as herein restated shall govern the benefits of any Member whose
employment terminates on or after January 1, 2008 and the terms of this Plan as
it existed prior to its restatement effective January 1, 2008 shall be
disregarded.

 

This Plan is intended to comply with the provisions of Code Section 409A.  For
the period from January 1, 2005 through December 31, 2007, the Plan shall be
administered and interpreted in accordance with a good faith interpretation of
Code Section 409A and the guidance issued by the government relating thereto so
as to avoid adverse tax consequences to participants in the Plan, including any
transitional provisions of such guidance, notwithstanding the provisions of the
Plan as it existed previous to this restatement.  Subject to the foregoing
sentences of this paragraph, the benefits of a Member whose employment
terminates prior to January 1, 2008 shall be governed by the Plan as it existed
at the time the employment terminated.

 

ARTICLE I

 

NAME

 

1.1          Name.  The Plan shall be known as the “NATURE’S SUNSHINE PRODUCTS,
INC. SUPPLEMENTAL ELECTIVE DEFERRAL PLAN” and is hereinafter sometimes referred
to as the “Plan”.

 

ARTICLE II

 

PURPOSE

 

2.1          Purpose.  This Plan has been created for the primary purpose of
providing certain selected employees and non-employee directors of the Employer
with the ability to defer the receipt of income, including amounts that cannot
be deferred under the Tax Deferred Retirement Plan of the Employer due to
limitations in the law.  The Plan is intended to be an unfunded plan maintained
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees for purposes of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) and shall be
administered as such.

 

--------------------------------------------------------------------------------


 

ARTICLE III

 

DEFINITIONS

 

When used herein, the following words shall have the meanings indicated, unless
the context clearly indicates otherwise:

 

3.1          Account.  The words “ACCOUNT” shall mean the Deferral Account
described in Section 5.2 and the Employer Contribution Account described in
Section 5.3.

 

3.2          Beneficiary.  The word “BENEFICIARY” shall mean the person or
persons entitled to receive benefits upon the death of a Member under this Plan.

 

3.3          Code.  The word “CODE” shall mean the Internal Revenue Code of
1986, as amended.

 

3.4          Commencement Date.  The words “Commencement Date” with respect to
benefits payable on account of the Termination Date of the Member shall mean the
Termination Date of the Member, provided, however, if the Member is a Specified
Employee as of the Termination Date, then the Commencement Date shall be the
date that is six months after the Termination Date.

 

(a)           “Specified Employee” means a Member who as of the Termination Date
of the Member is considered a Key Employee of the Employer or a Related
Employer, any stock of which is publicly traded (whether on an established
securities market or otherwise) as of the Termination Date.

 

(b)           A Member is considered a “Key Employee” for the entire 12 month
period beginning on a January 1 (this January 1 is referred to herein as the
applicable effective date) if the Member meets the requirements of Code
Section 416(i)(1)(A)(i), (ii), or (iii) (applying the applicable regulations
thereunder but disregarding Code Section 416(i)(5)) at anytime during the
12-month period ending on the September 30 immediately preceding the applicable
effective date.  For example, if the Member met the applicable requirements of
Code Section 416(i) listed above at anytime during the 12 month period from
October 1, 2006 to September 30, 2007, then for the entire 2008 calendar year
the Member will be considered a Key Employee.

 

(c)           “Related Employer” means (i) a corporation which is a member of a
controlled group of corporations (within the meaning of Section 1563(a) of the
Code determined without regard to Sections 1563(a)(4) and (e)(3)(C) thereof)
which includes the Employer, and (ii) any trade or business (whether or not
incorporated) which is under common control (as defined in Section 414(c) of the
Code and regulations thereunder) with the Employer.

 

The words “Commencement Date” with respect to benefits payable on account of the
Disability of the Member shall mean the date as of which the Plan Administrator
determines that the Member has suffered a Disability.  “Disability” for this
purpose and for purposes of Article VII means an impairment which

 

2

--------------------------------------------------------------------------------


 

results in the Member being disabled within the meaning of
Section 409A(a)(2)(C) of the Code as determined by the Plan Administrator.

 

3.5          Compensation.  The word “COMPENSATION” with respect to employees of
the Employer has the following meaning:

 

(a)           “Compensation” shall mean the total of all amounts paid by the
Employer by reason of services performed by the Member, including any bonus pay.

 

(b)           Notwithstanding the foregoing, the Member’s Compensation shall be
determined without taking into account any of the following:

 

(1)                                  Contributions or payments by the Employer
for or on account of the Member under any employee benefit plan, including but
not limited to any qualified pension plan and any health or welfare plan;

 

(2)                                  Compensation that is not subject to
employer income tax withholding under Code Section 3402 (or any successor
thereof);

 

(3)                                  Income caused by the exercise of stock
options;

 

(4)                                  Income attributable to benefits received
under any long term disability plan maintained by the Company; and

 

(5)                                  Automobile, moving or entertainment
allowances; reimbursements for medical, professional or transportation expenses;
excess group term life insurance coverage or other life insurance coverage;
tuition refunds; expense reimbursements and other fringe benefits including such
things as physical exams, Christmas gifts and service awards.

 

(c)           Notwithstanding the foregoing, a Member’s Compensation shall
include contributions made on behalf of the Member under a salary reduction
agreement to any plan of the Employer qualifying under Code Sections 125,
401(k), or 408(k), and any amounts deferred at the election of the Member
pursuant to the terms of this Plan.

 

The word “COMPENSATION” with respect to members of the Board of Directors of the
Employer who are not employees of the Employer shall mean the total amount paid
for services as a member of the Board of Directors of the Employer.

 

3.6          Deferral Account.  The words “DEFERRAL ACCOUNT” means the account
maintained on the books of the Employer as described in Section 5.2.

 

3.7          Effective Date.  The original “EFFECTIVE DATE” of this Plan was
May 15, 1998.  The effective date of this restatement is January 1, 2008.

 

3

--------------------------------------------------------------------------------


 

3.8          Eligible Person.  The word “Eligible Person” means any member of
the Board of Directors of the Employer who is not an employee of the Employer,
each employee who is an officer of the Employer, and each employee who is in an
employment position that has the title of director.  In addition, Eligible
Person includes any other employee who is a member of a select group of
management or highly compensated employee for purposes of ERISA designated as
eligible by the Plan Administrator; provided, however, such employee shall be an
Eligible Person only so long as so designated by the Plan Administrator which
designation can be changed by the Plan Administrator at anytime in its sole
discretion.

 

If the Plan Administrator determines that an employee who is a Member hereunder
is no longer a member of a select group of management or highly compensated
employees described in Section 201(2) of ERISA, such Member shall cease to be an
Eligible Person hereunder and any deferral elections of the Member hereunder
shall cease at the end of the year during which the determination is made.

 

3.9          Employer.  The word “EMPLOYER” shall mean Nature’s Sunshine
Products, Inc. or any successor thereof, if its successor shall adopt this Plan.

 

3.10        Employer Contribution Account.  The words “EMPLOYER CONTRIBUTION
ACCOUNT” shall mean the account maintained on the books of the Employer as
described in Section 5.3.

 

3.11        Member.  The word “MEMBER” means a person who has become a
participant in the Plan.

 

3.12        Plan.  The word “PLAN” shall mean the Supplemental Elective Deferral
Plan set forth in and by this document, as the same may be amended from time to
time.

 

3.13        Plan Administrator.  The words “Plan Administrator” shall mean the
person or committee designated by the Employer to administer this Plan.  In the
absence of an effective designation, it shall mean the Employer.

 

3.14        Plan Year.  The words “PLAN YEAR” shall mean the calendar year.

 

3.15        Tax Deferred Retirement Plan.  The words “TAX DEFERRED RETIREMENT
PLAN” shall mean the Nature’s Sunshine Products, Inc. Tax Deferred Retirement
Plan, and any successor to that Plan.

 

3.16        Termination Date.  The words “TERMINATION DATE” mean the date as of
which the Plan Administrator reasonably determines that no further personal
services to the Employer or any Affiliate, whether as an employee or otherwise,
will be provided by the Member (or reasonably determines that the anticipated
level of bona fide services by the Member to be performed after such date is no
more than 20 percent of the average level of services provided during the
immediately preceding 36-month period (or the full period during which services
were rendered if less than 36 months)).  For purposes of this determination, the
Member shall be treated as continuing to provide personal services for purposes
of this Plan during the period up to six months that the Member is on military
leave, sick leave or other bona fide leave of absence, or treated as continuing
to provide personal service during the entire

 

4

--------------------------------------------------------------------------------


 

period of such leave if the Member retains the right to reemployment under
applicable law or by contract at the end of such leave.

 

“Affiliate” means (i) a corporation which is a member of a controlled group of
corporations (within the meaning of Section 1563(a) of the Code determined
without regard to Sections 1563(a)(4) and (e)(3)(C) thereof) which includes the
Employer, provided that the phrase “more than 50 percent” shall be substituted
for the phrase “at least 80 percent” in Section 1563(a)(1) of the Code, and
(ii) any trade or business (whether or not incorporated) which is under common
control (as defined in Section 414(c) of the Code as modified by
Section 415(h) of the Code and regulations thereunder) with the Employer.

 

3.16      Year of Employment.  The words “Year of Employment” from a date shall
mean a period of service for the Employer of one full year from such date. 
Periods of service will be aggregated, whether or not such periods were
completed consecutively, using a decimal date chart selected by the Plan
Administrator.

 

3.17        Unforeseeable Emergency.  The words “Unforeseeable Emergency” of a
Member mean a severe financial hardship to the Member resulting from an illness
or accident of the Member, the spouse of the Member, the beneficiary of the
Member or a dependent of the Member (as defined in Code Section 152, without
regard to Code Sections 152(b)(1), (b)(2) and (d)(1)(B)), loss of the Member’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the Member
that is determined by the Plan Administrator to be an “unforeseeable emergency”
within the meaning of Code Section 409A(a)(2)(B)(ii).

 

ARTICLE IV

 

ELIGIBILITY

 

4.1          Participation.  An Eligible Person shall be entitled to make
elective deferrals in accordance with the terms of this Plan.  A Member shall
cease to be eligible to make further elective deferrals under this Plan as of
the end of the year during which the Member ceases to be an Eligible Person.

 

ARTICLE V

 

ACCOUNTS

 

5.1          Deferral Election.

 

(a)           To the extent permitted by (b) below, each Member may elect to
defer the receipt of a portion of his or her Compensation.  The Plan
Administrator may provide for separate elections with respect to regular salary
and bonus payments.  The election for a year must be made prior to the beginning
of that year during which the services are performed to which the Compensation
relates and it cannot be modified on or after the beginning of such year

 

5

--------------------------------------------------------------------------------


 

with respect to that year.  An election that is made or is effective for the
immediately preceding year shall remain effective for the next year (and cannot
be modified on or after the beginning of that next year with respect to that
next year) if it is not affirmatively cancelled or amended by the Member in
writing under the applicable rules and procedures established by the Plan
Administrator prior to the first day of that next year.

 

Notwithstanding the forgoing, a Member who first becomes a Member during a year
may make an election within 30 days of the date he or she first becomes a Member
which election shall apply to Compensation relating to services performed after
the election is made. For purposes of determining when a Member first becomes a
Member of the Plan, any other plan of the Employer that must be aggregated with
this Plan for purposes of applying the requirements of Code Section 409A shall
be treated as part of this Plan.

 

An election shall be in writing and shall conform to the applicable rules and
procedures established by the Plan Administrator.

 

(b)           A Member who is an employee of the Employer may not elect to defer
more than 75 percent of the regular salary of the Member which relates to the
year to which the election relates and may not elect to defer more than 75
percent of the bonus payments which relate to the year to which the election
relates.

 

(c)           Notwithstanding the restrictions on the modification of elections
of (a) above, the deferral elections of a Member who elects under Section 6.5 to
receive a distribution upon an Unforeseeable Emergency shall be cancelled as of
the date of the distribution under Section 6.5.  The cancellation shall be
applicable to all payroll periods of the year ending after the cancellation. 
Following a cancellation, no further elections of deferral may be made with
respect to Compensation for services rendered during that year.

 

5.2          Establishment and Determination of Elective Account.  The Employer
shall establish an Elective Deferral Account on its books for each Member. The
Deferral Account balance of a Member shall be adjusted as follows:

 

(a)           Under rules established by the Plan Administrator, the Employer
shall credit to the Deferral Account of the Member the amount specified in a
proper election of the Member under Section 5.1 at the time such amount is
removed from the Compensation of the Member and invested by the Employer. The
Compensation actually paid to the Member for the period by the Employer shall be
reduced by the amount credited to the Deferral Account under this
Section 5.2(a).

 

(b)           As of the end of each applicable period as established by the Plan
Administrator (which may be daily or monthly or some other period selected from
time to time by the Plan Administrator), and as of the date the benefit is
payable under Article VII, the Employer shall adjust the Deferral Account of a
Member under rules established by the Plan Administrator to reflect the increase
or decrease that would have been incurred by the account during that applicable
period if the account had been invested for the applicable period in the
investments selected in advance by the Member from those made available by the
Plan Administrator, or to

 

6

--------------------------------------------------------------------------------


 

the extent no selection has properly been made, by adjusting the account to
reflect the increase or decrease that would have been incurred by the account
for the applicable period if the account had been invested for the applicable
period in the fixed income fund selected in its sole discretion by the Plan
Administrator.

 

(c)           The Plan Administrator shall prescribe such rules as it deems
necessary or appropriate regarding the adjustments to be made to the Deferral
Accounts to reflect the timing of investment elections made by the Member and
the timing of amounts being credited or debited to the Deferral Accounts.

 

The Deferral Account balance of a Member shall be debited with the amount paid
to or on behalf of the Member under this Plan related to that account.

 

5.3          Establishment and Determination of Employer Contribution Account. 
The Employer shall establish an Employer Contribution Account on its books for
each Member. The Employer Contribution Account of a Member shall be adjusted as
follows:

 

(a)           At the end of each Plan Year (and at such other times, if any,
during a Plan Year as the Employer in its discretion shall select), the Employer
shall credit to the Employer Contribution Account of a Member such amount, if
any, as the Employer in its sole discretion may determine, which credit for a
Plan Year for a Member may be zero and which credit for a Plan Year may vary
among the Members as the Employer in its sole discretion may determine
(including the possibility of no credit for some Members and varying amounts for
other Members).

 

(b)           As of the end of each applicable period as established by the Plan
Administrator (which may be daily or monthly or some other period selected from
time to time by the Plan Administrator), and as of the date the benefit is
payable under Article VII, the Employer shall adjust the Employer Contribution
Account of a Member under rules established by the Plan Administrator to reflect
the increase or decrease that would have been incurred by the account for the
applicable period if the account had been invested for the applicable period in
the investments selected in advance by the Member from those made available by
the Plan Administrator, or to the extent no selection has properly been made, by
adjusting the account to reflect the increase or decrease that would have been
incurred by the account for the applicable period if the account had been
invested for the applicable period in the fixed income fund selected in its sole
discretion by the Plan Administrator.

 

(c)           The Plan Administrator shall prescribe such rules as it deems
necessary or appropriate regarding the adjustments to be made to the Employer
Contribution Account to reflect the timing of investment elections made by the
Member and the timing of amounts being credited or debited to the Employer
Contribution Account.

 

The Employer Contribution Account balance of a Member shall be debited with the
amount paid to or on behalf of the Member under this Plan related to that
account.

 

7

--------------------------------------------------------------------------------


 

5.4          Statement of Accounts.  The Plan Administrator shall provide to
each Member within one hundred twenty (120) days after the close of each Plan
Year, a statement in such form as the Plan Administrator selects setting forth
the balance, if any, in the Accounts of the Member as of the last day of the
Plan Year just ended.

 

5.5          Accounting Device Only.  The Deferral Account and the Employer
Contribution Account shall be utilized solely as a device for the measurement
and determination of the amounts to be paid to the Member under this Plan.  The
Accounts shall not constitute or be treated as a trust fund of any kind.

 

ARTICLE VI

 

VESTING IN EMPLOYER CONTRIBUTIONS

 

6.1          Vesting in Employer Contributions.  The Employer Contribution
Account of a Member will be subject to a vesting schedule.  A Member shall be
vested in his or her Employer Contribution Account in accordance with the
following schedule based upon Years of Employment from January 1, 2008:

 

Years of Employment

 

Vesting Percent

 

 

 

 

 

Less than 1

 

-0-

 

1

 

33

%

2

 

67

%

3 or more

 

100

%

 

Notwithstanding the foregoing, a Member shall be fully vested in all amounts
credited to his or her Employer Contribution Account in the event of:

 

(a) Death of the Member; or

 

(b) Termination of the employment of the Member on account of Disability or
after attainment of age 65.

 

The word “Disability” for purposes of this Article VI shall mean any medically
determinable physical or mental impairment which is considered a “disability”
under the terms of the most recent long term disability plan or policy of the
Employer.

 

ARTICLE VII

 

PAYMENT OF ACCOUNTS

 

7.1          Benefit Payment.  Upon the earlier of the Disability of the Member
or the Termination Date of a Member, the Member shall be entitled to: (1) a
payment equal to the amount

 

8

--------------------------------------------------------------------------------


 

credited to his/her Elective Deferral Account as of his or her Commencement
Date, and (2) a payment equal to the vested portion of his/her Employer
Contribution Account as of the Commencement Date.  The payment shall commence to
be paid within 60 days of the Commencement Date on a date selected by the Plan
Administrator in its sole discretion.

 

7.2          Form of Payment.  The amount due the Member shall be paid in one of
the following forms as selected by the Member in his or her initial election
form or in a subsequent election that is valid in accordance with the terms of
the Plan as it existed at the time the election was made:

 

(a)  substantially equal monthly installments over three years; or

 

(b)  substantially equal monthly installments over five years; or

 

(c)  a single lump sum payment.

 

In the event payment is made in installments, the Account used to measure the
amount due the Member shall continue to be adjusted for interest under
rules prescribed by the Plan Administrator in accordance with the provisions of
Section 5.2(b) and Section 5.3(b).  In the event no form of payment is properly
elected, the amount due the Member shall be paid in the form of installment
payments over five years.  Notwithstanding the foregoing, in the event the sum
of the accounts of the Member at the Commencement Date does not exceed the limit
of Code Section 402(g)(1)(B), determined as of the Commencement Date, such
benefits shall be paid in the form of a single lump sum payment to the Member
without regard to the form of payment elected by the Member.

 

7.3          Changes in Form of Payment.  Prior to January 1, 2009, a Member may
change his or her election of the form of payment for a Commencement Date to
another form available under Section 7.2 by submitting a written election form
to the Plan Administrator; provided such election shall not be effective for a
Commencement Date that is less than 12 months from the date the election form
was received by the Plan Administrator unless it is received at least 30 days
before the Termination Date and the Plan Administrator, in its sole discretion,
approves the form of payment selected.  Notwithstanding the forgoing, a Member
may not change a form of election on or after January 1, 2008 with respect to
payments that would otherwise be received in 2008 or to cause payments to be
made in 2008.

 

On and after January 1, 2009, a Member may change his or her election of the
form of payment to another form available under Section 7.2 by submitting a
written election form to the Plan Administrator; provided

 

(a)           such election shall not take effect for a Commencement Date that
is less than 12 months from the date the election form was received by the Plan
Administrator; and

 

(b)           if the Commencement Date is based upon a Termination Date, then
notwithstanding any other provisions of this Plan the payment or payments to
which the Member is entitled shall not commence to be paid to the Member until 5
years from the date that the payment or payments would otherwise have commenced
if the election to change the form of payment had not been made.

 

9

--------------------------------------------------------------------------------


 

7.4          Payment to Beneficiary.  In the event a Member dies before
receiving his or her full benefit under this Plan, the Employer shall pay any
remaining amount due on behalf of the Member hereunder to the Beneficiary of the
Member.  Such payment shall be in the form of a single cash payment.  The
payment shall be paid within 60 days of the date of death on such date as the
Plan Administrator in its sole discretion shall select.  A Member may designate
a Beneficiary on the form prescribed by and delivered to the Plan
Administrator.  If no Beneficiary is properly designated under this Plan, then
the Beneficiary shall be the person entitled under the terms of the Tax Deferred
Retirement Plan to receive any death benefits payable under the Tax Deferred
Retirement Plan on account of the death of that Member.  If there is no
Beneficiary after application of the foregoing provisions of this Section, then
the payment shall be made to the estate of the Member.  If under these rules the
benefits are payable to the estate of the Member, and either the Plan
Administrator cannot locate a qualified representative of the deceased Member’s
estate, or if administration of the estate is not otherwise required, the Plan
Administrator in its discretion may make the distribution to the deceased
Member’s heirs at law, determined in accordance with the law of the State of the
Member’s domicile in effect as of the date of the Member’s death.

 

7.5          Distribution During Employment.   Prior to the Commencement Date, a
Member may request a distribution of the amount credited to his or her Account
in the event of an Unforeseeable Emergency.  The Plan Administrator shall
determine, in a non-discriminatory manner, whether a Member has an Unforeseeable
Emergency.  A distribution may be made under this Section only if such
distribution does not exceed the amount required to meet the immediate financial
need created by the Unforeseeable Emergency as determined by the Plan
Administrator applying the provisions of the applicable regulations under Code
Section 409A (taking into account the tax costs of the distribution) and is not
reasonably available from other resources of the Member as determined by the
Plan Administrator applying the provisions of the applicable regulations under
Code Section 409A, including reimbursement or compensation from insurance,
liquidation of assets to the extent the liquidation does not cause severe
financial hardship, and the cancellation of deferrals under this Plan and any
other plan of the Employer.

 

7.6          Discretionary Distribution for Taxes. The Plan is intended to
comply with the provisions of Code Section 409A.  In the event the Plan fails to
meet the requirements of Code Section 409A and the regulations promulgated
thereunder, the Plan Administrator may, in the Plan Administrator’s sole
discretion, distribute to the affected Member(s) the amount(s) such
Member(s) are required to include in income as a result of such failure of the
Plan to comply with Code Section 409A and such regulations.  In the event of
such a distribution, the affected Member(s)’s benefits hereunder shall be
adjusted to reflect the value of the amount so distributed.

 

At the discretion of the Plan Administrator, the amount necessary to pay the: 
(A) Federal Insurance Contributions Act tax imposed under Code Sections 3101,
3121(a) and 3121(v)(2) (the “FICA Amount”), and/or (B) Railroad Retirement Act
tax imposed under Code Sections 3201, 3211, 3231(e)(1) and 3231(e)(8) (the “RRTA
Amount) on compensation deferred under the Plan, may be distributed to the
affected Member and the benefits of such Member hereunder shall be adjusted to
reflect the value of the amount so distributed.   Additionally, in its
discretion, the Plan Administrator may provide for the distribution to the
affected Member of the amount necessary to pay the income tax at source on wages
imposed under Code Section 3401 or the corresponding withholding provisions of
applicable state, local, or foreign tax laws as a result of the distribution of
the FICA Amount or RRTA

 

10

--------------------------------------------------------------------------------


 

Amount, and to pay the additional income tax at source on wages attributable to
the pyramiding Code Section 3401 wages and taxes.  In no event however, shall
the total amount distributed pursuant to this paragraph to a particular Member
with respect to the Member’s deferrals under the Plan exceed the aggregate of
the FICA Amount and the RRTA Amount with respect to such deferrals, and the
income tax withholding related to such FICA Amount or RRTA Amount.  The benefits
of such Member hereunder shall be adjusted to reflect the value of the amount so
distributed.

 

ARTICLE VIII

 

ADMINISTRATION OF THE PLAN

 

8.1          Plan Administration.  The Plan Administrator shall have the
authority to interpret the Plan and issue such administrative procedures as it
deems appropriate.  The Plan Administrator shall have the duty and
responsibility of maintaining records, making the requisite calculations and
disbursing the payments hereunder.  The Plan Administrator’s interpretations,
determinations, regulations and calculations shall be final and binding on all
persons and parties concerned.

 

8.2          Claims Procedure.  The Plan Administrator shall establish
reasonable procedures for the submission and review of claims with respect to
benefits under the Plan.  A copy of the claims procedures for the Plan shall be
available from the Plan Administrator.  The failure of a claimant to follow the
claims procedures with respect to a claim, including the review procedures,
shall result in the loss of the right to bring an action in court with respect
to the claim.

 

8.3          Amendment and Termination.  The Employer may amend or terminate the
Plan at any time, provided, however, that (1) no such amendment or termination
shall adversely affect the benefit to which a Member is entitled under
Article VII prior to the date of such amendment or termination unless the change
is necessary to keep the Plan in compliance with the applicable provisions of
the law, including Code Section 409A, and (2) no such amendment or termination
shall cancel or revoke an election made by the Member under Section 5.2 for the
year in which the amendment or termination occurs prior to the end of that year
unless to do so is determined by the Employer in good faith not to violate Code
Section 409A.  In the event of a termination, benefits shall be retained under
the terms of the Plan until the Member reaches his or her Commencement Date
under the Plan (or the earlier death of the Member); provided, however, the
Employer may elect to make distribution earlier to the Member if the Employer
determines in good faith that such distribution does not constitute a violation
of  Code Section 409A.  The liabilities of this Plan relating to a Member may in
the discretion of the Employer be transferred to another plan or program of the
Employer, provided that the Employer determines in good faith that the transfer
and the provisions of the plan or program receiving the transfer applicable to
the transfer do not result in any change to the benefits being transferred that
would cause such benefits to be subject to income taxation under the Code prior
to distribution to the Member.

 

Except as otherwise expressly provided in other sections of this Plan, the
payment of any benefits under the Plan may not be accelerated, including upon
the amendment or termination of the Plan or a person ceasing to be an Eligible
Person, except in a manner that the Employer determines in good faith does not
violate Code Section 409A.

 

11

--------------------------------------------------------------------------------


 

8.4          Payments.  Subject to Section 8.9, the Employer will pay all
benefits arising under this Plan.  There shall be deducted from each payment any
federal, state or local withholding or taxes or charges which may be required
under applicable law as determined by the Employer.

 

8.5          Non-assignability of Benefits.  The benefits payable hereunder or
the right to receive future benefits under the Plan may not be anticipated,
alienated, pledged, encumbered, or subjected to any charge or legal process, and
if any attempt is made to do so, or a person eligible for any benefits becomes
bankrupt, the interest under the Plan of the person affected may be terminated
by the Plan Administrator which, in its sole discretion, may cause the same to
be held or applied for the benefit of one or more of the dependents of such
person or make any other disposition of such benefits that it deems appropriate.

 

8.6          Status of Plan.  Nothing contained herein shall be construed as
providing for assets to be held in trust or escrow or any other form of asset
segregation for the Member or for any other person or persons to whom benefits
are to be paid pursuant to the terms of this plan, the Member’s only interest
hereunder being the right to receive the benefits set forth herein.  To the
extent any person acquires a right to receive benefits under this Plan, such
right shall be no greater than the right of any unsecured general creditor of
the Employer.

 

8.7          Indemnification.  To the extent permitted by law, the Employer
shall indemnify each member of the Board of Directors and any other employee of
the Employer to whom duties are assigned with respect to this Plan, against
expenses (including any amount paid in settlement) reasonably incurred by
him/her in connection with any claims against him/her by reason of his/her
conduct in the performance of his/her duties under the Plan, except in relation
to matters as to which he/she acted fraudulently or in bad faith in the
performance of such duties.  This right of indemnification shall be in addition
to any other right to which the Board or other person may be entitled as a
matter of law or otherwise, and shall pass to the estate of a deceased person.

 

8.8          Reports and Records.  The Plan Administrator and those to whom the
Plan Administrator has delegated duties under the Plan shall keep records of all
their proceedings and actions and shall maintain books of account, records, and
other data as shall be necessary for the proper administration of the Plan and
for compliance with applicable law.

 

8.9          Finances.  The costs of the Plan shall be borne by the Employer. 
The rights of the Member (or of his Beneficiary) to benefits under the Plan
shall be solely those of an unsecured general creditor of the Employer.  Any
assets acquired by or held by the Employer or set aside in a trust that may be
established by the Employer shall not be deemed to be held as security for the
performance of the obligations of the Employer under this Plan.  Notwithstanding
the foregoing, to the extent under the terms of any trust set up by an Employer
payments are made by the Trustee of said Trust to the Member with respect to
benefits under this Plan, such payments shall satisfy the obligations of the
Employer hereunder to the extent of the payments made.

 

8.10        Nonguarantee of Employment.  Nothing contained in this Plan shall be
construed as a contract of employment between the Employer and any Member, or as
a right of any

 

12

--------------------------------------------------------------------------------


 

Member to be continued in employment of the Employer, or as a limitation on the
right of the Employer to discharge any of its employees, with or without cause.

 

8.11        Applicable Law.  All questions pertaining to the construction,
validity and effect of the Plan shall be determined in accordance with the laws
of the United States and to the extent not pre-empted by such laws, by the laws
of the State of Utah.

 

8.12        Headings.  The headings of Sections and Articles in this Plan are
for convenience purposes only and shall in no way control or be used in the
interpretation of the content of the Sections or Articles or this Plan as a
whole.

 

8.13        Number and Gender.  Where the context requires, the singular shall
include the plural and the plural shall include the singular, and any gender
shall include both other genders.

 

Dated this 4th day of September, 2008.

 

 

 

 

 

 

 

 

NATURE’S SUNSHINE PRODUCTS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

\s\ Stephen M. Bunker

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

Stephen M. Bunker

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

 

Chief Financial Officer

 

13

--------------------------------------------------------------------------------